In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00177-CV
     ___________________________

    IN RE KEITH C. HAYNES, Relator




             Original Proceeding
432nd District Court of Tarrant County, Texas
         Trial Court No. 1495333D


   Before Birdwell, Bassel, and Walker, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s “Motion for Extension” to comply with the

court’s March 4, 2021 request to comply. The motion is GRANTED. Relator’s

“Supplement to Writ of Mandamus” received on April 12, 2021, is ORDERED filed

on June 11, 2021.

      The court has considered relator’s petition and supplemental petition for writ

of mandamus and is of the opinion that relief should be denied. Accordingly, relator’s

petition and supplemental petition for writ of mandamus are denied.

                                                    Per Curiam

Delivered: June 17, 2021




                                          2